Title: From George Washington to Brigadier General Jacob Bayley, 26 September 1778
From: Washington, George
To: Bayley, Jacob


          
            Sir
            Fredericksburg in the State of New-York 26th Septr 1778
          
          Congress have authorised me to lay in magazines of provisions & forage for an expedition into Canada, and have consented to an enterprize of the kind if circumstances will admit of it—The commissary general of purchases informs me that Mr Cuyler will do every thing on his part towards effecting this end. but if notwithstanding, there should be any delay, or difficulty, give me immediately notice of it, that a remedy may be applied in time.
          I have to request that you will provide 1500 snow shoes (more will be got at Albany) and skins for at least four thousand mocosons—The importance of obtaining certain intelligence of the enemys force in Canada is too great to escape your utmost attention. The British prints speak of reinforcements going to that country—The certainty of this and the amount to the latest period they can arrive should be ascertained with precision. Every thing depends upon it—and no reasonable expence should be spared to come at a true knowledge of this fact.
          If there are any other previous steps necessary to be taken to facilitate an expedition of this kind I should be glad to be advised of it—I need not I am persuaded, hint to you the propriety of conducting this business with as much secrecy as the nature of it will admit of—or that I am with esteem Sir your most obt hble servt
          
            G. W——n
          
        